SAND, Justice,
concurring specially.
I concur in granting the motion to dismiss the appeal.
However, I do not agree with any implications created or left by the statement “nor has he renewed his motion to substitute parties with this court” that had he renewed his motion or made a new motion the results might have been different. In my opinion, Rule 43, N.D.R.App.P., does not contemplate a motion for substitution of parties before this court under the facts and circumstances of this case.
As to the filing of briefs, the appellant relied upon the brief filed earlier on the merits, but this court never reached the merits in either this case or the earlier case. No brief, however, was filed on the motion to dismiss.